About - BV Files                                                                                       http://www.viaviewfiles.net/about/
               Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 1 of 8 PageID #: 3189


            ABOUT         ABUSE REPORTS   CONTACT US    LEGAL DISCLAIMER




                                                                                                 Search…




           ♣ R EC ENT P O S T S


            Revenge Porno Perv
          James McGibney Files
          Grievance Against
          Opposing Attorney – State
          Bar Dismisses Case!!
                                               Tweet

            ‘Pedo Guy’ / Nazi Jason
          Lee Van Dyke ORDERED
          To Give Written Statement
          To Federal Judge!!!

            Texas Attorney Evan
          Stone Supports The
          Sexual Blackmail Of Little
          Girls – 100% VERIFIED!!!

            Nazi / ‘Pedo Man’ Jason
          Lee Van Dyke Files Federal
          Lawsuit Against Police                Publicity is justly commended as a remedy for social and industrial
          Chief Who Arrested Him                 diseases. Sunlight is said to be the best of disinfectants; electric
          For Making Murder
          Threats!!                                              light the most efficient policeman.




1 of 8                                                     EX 8                                                    30-Dec-19, 10:52 AM
About - BV Files                                                                                   http://www.viaviewfiles.net/about/
               Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 2 of 8 PageID #: 3190
            Neal Rauhauser – I’m
          On A Boat!!



           ♣ R EC ENT C O M M ENT S
                                          “When you tear out a man’s tongue, you are not proving him a
            Mac n Cheese and Pizza
          Rolls on Revenge Porno
                                          liar, you’re only telling the world that you fear what he might say.”
          Perv James McGibney Files
          Grievance Against
          Opposing Attorney – State    — Our response to James McGibney’s attempts at taking our blog down.
          Bar Dismisses Case!!

            BV Files on Revenge
          Porno Perv James
          McGibney Files Grievance
          Against Opposing Attorney
          – State Bar Dismisses                 Before the truth will set you free, it will piss you off!
          Case!!

            Judgments on Revenge
          Porno Perv James
          McGibney Files Grievance
          Against Opposing Attorney    This blog is all about everything related to James McGibney (who we don’t
          – State Bar Dismisses
                                       like), the company ViaView, Inc., and their revenge pornography /
          Case!!
                                       blackmail websites Bullyville.com & Cheaterville.com. As well as
           Neal Rauhauser on
                                       McGibney’s white supremacist / Nazi side-kick Jason Lee Van Dyke. We
          Revenge Porno Perv James
          McGibney Files Grievance     also offer our opinions about the quality of services offered to the public in
          Against Opposing Attorney
                                       the marketplace by ViaView, Inc., Klein Investigations & Consulting , and
          – State Bar Dismisses
          Case!!                       their employees / owners, as well as their attorneys.

            Reality show! on
          Revenge Porno Perv James     If you have any story ideas on whatever McGibney / Klein / Van Dyke
          McGibney Files Grievance     related subjects, please do not hesitate to let us know!
          Against Opposing Attorney
          – State Bar Dismisses
          Case!!



           ♣ A R C HIVES               Also, if you feel we made a mistake or just gotten something plain

            December 2019              wrong, let us know and give us the specifics so we can make it
                                       right.
            November 2019

            October 2019
                                       If you truly want to be contacted, then give us legit contact info. If you
            September 2019             don’t want to be contacted, but just offer only anonymous feedback, that’s
                                       okay. Just use obviously fake contact info so we don’t waste anytime trying
            August 2019
                                       to contact you. thanks!
            July 2019

            June 2019

            May 2019

            March 2019

            February 2019

            January 2019




2 of 8                                                                                                         30-Dec-19, 10:52 AM
About - BV Files                                                                                http://www.viaviewfiles.net/about/
              Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 3 of 8 PageID #: 3191
            December 2018

            November 2018

            October 2018

            September 2018

            August 2018

            July 2018

            June 2018

            May 2018

            April 2018

            March 2018

            February 2018

            January 2018

            December 2017
                                      We will be discussing the lawsuit styled James McGibney vs. The Internets,
            November 2017             and we will be happy to offer some marginal legal advice to anyone being
                                      sued by McGibney (who we don’t like), as well as legal advice to those who
            October 2017
                                      want to sue him back. Please just keep in mind that this legal “advice” is
            September 2017
                                      completely marginal, at best, and is only worth what you paid for it. For all
            August 2017               you know, the person behind this post could be a drunken chicken pecking

            July 2017                 away randomly on someone’s unattended laptop! Nothing substitutes for
                                      the advice of a lawyer YOU paid for.
            June 2017

            May 2017

            April 2017

            March 2017

            February 2017

            January 2017

            December 2016

            November 2016

            October 2016

            September 2016

            August 2016

            July 2016

            June 2016

            May 2016

            April 2016

            March 2016                For those of you new to BV Files, here is a guide to help you understand the
                                      players, who we don’t like, and why:



3 of 8                                                                                                      30-Dec-19, 10:52 AM
About - BV Files                                                                                               http://www.viaviewfiles.net/about/
                Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 4 of 8 PageID #: 3192
            February 2016                         1. ViaView, Inc. is a company incorporated in Delaware that is owned by
                                                     seven guys involved in the construction industry in Las Vegas, Nevada.
            January 2016
                                                  2. Cheaterville.com is a revenge porn site that is run by ViaView. On
            December 2015
                                                     Cheaterville people can post intimate photos and personal details about
            November 2015                            their ex-. If you find yourself posted on Cheaterville, you will be forced

            October 2015                             to pay them $199 (or more!) if you want to ransom back your photos
                                                     and get the post removed.
            September 2015
                                                  3. Bullyville.com is a hate speech / bullying website that is run by ViaView.
            August 2015                              While on the surface the website looks innocently enough, if you just
            July 2015                                barely scratch the surface by looking in its Articles section you will find
                                                     some of the most vile and ugly hate speech one could ever imagine.
            June 2015
                                                  4. James Alexander McGibney. He is born in Oct. 31, 1973, from the town
            May 2015
                                                     of Monroe, NY, who lives in San Jose, CA, and is married to Christina
                                                     Orduna McGibney (born in June 12, 1981 in the SF-Bay area), with
           ♣ C A TEG O R I ES
                                                     whom he has three small boys with. He is a liar, a thief, and a criminal –
            Uncategorized                            seriously. He has falsely claimed to having an Executive Education from
                                                     Harvard Business School. He does have a FAKE college degree from
                        DECEMBER 2019                Chadwick University, a well known diploma mill since shut down by the
            S      M      T   W    T    F    S       Govt., and has filed for Ch. 7 bankruptcy at least twice in recent years.
            1      2      3   4    5    6    7
            8      9     10   11   12   13   14
           15      16    17   18   19   20   21
           22      23    24   25   26   27   28
           29      30    31

           « Nov




                                                  The owners of ViaView consist of the following individuals:


                                                  1. Dave Suder – West Coast President/CEO of KHS&S Contracting, who is
                                                     also on the Board of Regents for Servite Catholic High School in
                                                     Anaheim, CA. His son David Stone Suder is currently on trial in Orange
                                                     County, CA for multiple counts of child rape involving VERY YOUNG
                                                     CHILDREN set to begin in October 2016!
                                                  2. Mark Caspers – Senior Partner & CEO at Las Vegas based Integrated
                                                     Capital & Development Solutions (ICDS).




4 of 8                                                                                                                     30-Dec-19, 10:52 AM
About - BV Files                                                                                    http://www.viaviewfiles.net/about/
              Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 5 of 8 PageID #: 3193
                                      3. Michael T. Carr – a man who calls himself “The Profit Prophet” (bet he
                                         didn’t see this coming?) and who is currently in hiding from his wife’s
                                         divorce lawyer.
                                      4. Wayne P. (Pat) Hibbs – Senior Vice President at Ledcor Construction Inc.
                                         in Las Vegas.
                                      5. Nikolas (Nick) Mamula – owner of a Las Vegas pre-fabricated stone
                                         products & tile company called T. Nicholas Co.
                                      6. Scott Corey Ryan – a lawyer licensed to practice law in Arizona, Illinois,
                                         and Nevada who is employed as Senior Vice President & General Counsel
                                         for Tutor Perini Building Group in Phoenix, AZ.
                                      7. James McGibney – serial resume fraudster & deadbeat with TWO
                                         Chapter 7 bankruptcies under his belt.




                                      Q: What is an LOLsuit and why do you constantly refer to them here?
                                      A: An LOLsuit is a portmanteau from taking “LOL” (Laugh Out Loud) and
                                      combining it with “lawsuit.” Thus, an LOLsuit is a joke lawsuit, or a lawsuit
                                      that is a joke. Note that it is a very real lawsuit filed in a real court. But the
                                      premise behind the lawsuit, or the legal reasoning expressed therein, is a
                                      total joke (i.e. makes one LOL when reading it).




                                      We can also discuss the many personal and professional failings of Mr.
                                      McGibney, too (who we don’t like – seriously). Psst – We heard that he has
                                      a really small penis! But don’t say anything to him ’cause he’s really self
                                      conscious about it (and he’ll probably sue you if you tell anyone we told you
                                      this).




5 of 8                                                                                                          30-Dec-19, 10:52 AM
About - BV Files                                                                                 http://www.viaviewfiles.net/about/
              Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 6 of 8 PageID #: 3194



                                       I am not Thomas. We are not Thomas. We are sure that there is a
                                        Thomas (somewhere), and that he might have said some mean
                                      things on the interwebz, but he is not me, and I am not him, and he
                                        is not us. Nor are we Neal, Jo Jo, Lane, or Lora (all people whom
                                                        McGibney has accused us of being).




                                      OUR DEATH THREATS POLICY:
                                      Death threats are not only allowed, but they are encouraged! The more
                                      horrific and horrible the better – seriously! In fact, we just might post
                                      some ourselves.


                                      But if you start spamming the forum and/or posting something that seems
                                      stupid, ridiculous, or unfunny, it just might be ‘moderated.’ So try to be
                                      lulzy, m’kay?




                                      SPECIAL NOTE REGARDING LEGAL / LEO REQUESTS:




                                      Please feel free to say ANYTHING that you want one way or the other about
                                      the topic, or any other McGibney related topic (because we don’t like him).
                                      No comments will be moderated! We would suggest using a VPN / TOR or
                                      something so no one can know what your IP is. See
                                      https://www.torproject.org/


                                      Additionally, this website is being run off of a personal computer from a
                                      location overseas in a country that DOES NOT subscribe to The Hague
                                      Convention; thus, any of your TROs / Court Orders, subpoenas, TOS




6 of 8                                                                                                       30-Dec-19, 10:52 AM
About - BV Files                                                                              http://www.viaviewfiles.net/about/
              Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 7 of 8 PageID #: 3195
                                      complaints, DMCA take-downs will be completely and utterly ignored. But
                                      thanks for trying anyways!




                                        “Speech is powerful. It can stir people to action, move them to tears
                                        of both joy and sorrow, and – as it did here – inflict great pain.
                                        On the facts before us, we cannot react to that pain by punishing
                                        the speaker. As a Nation we have chosen a different course – to
                                        protect even hurtful speech on public issues to ensure that we do not
                                        stifle public debate.”

                                      — U.S. Supreme Court Chief Justice John Robert, Snyder v. Phelps, 562
                                      U.S. 443 (2011).




                                      Feel free to follow us on GAB   @ViaViewFiles (https://gab.ai
                                      /ViaViewFiles)


                                      though we hardly ever post anything interesting or defamatory there.




                                      ALL CONTENT ON THIS BLOG, BEING A MIXTURE OF PARODY,
                                           SATIRE, AND LAME HUMOR, IS FOR ENTERTAINMENT
                                       PURPOSES ONLY AND NOT TO BE TAKEN SERIOUSLY. WHEN
                                        IT COMES TO PARODY, THE LAW REQUIRES A REASONABLE
                                         READER STANDARD, NOT A “MOST GULLIBLE PERSON ON
                                      FACEBOOK” STANDARD. THE FIRST AMENDMENT DOES NOT
                                          DEPEND ON WHETHER EVERYONE IS IN ON THE JOKE.
                                      NEITHER IS IT BOTHERED BY PUBLIC DISAPPROVAL, WHETHER
                                                         TEPID OR RED-HOT.

                                      #GFY McGibney Gang


                                      Tweet




7 of 8                                                                                                    30-Dec-19, 10:52 AM
About - BV Files                                                                                   http://www.viaviewfiles.net/about/
              Case 4:18-cv-00247-ALM Document 129-8 Filed 03/01/20 Page 8 of 8 PageID #: 3196


                                                      L E AV E A R E P L Y


                                                                                                         Connect with




                                     Subscribe




                                              氚旊皵霛?鞀堨                 毵れ灔
                                              氚旊皵霛?鞀堨          毵れ灔

                                              한국 선수로는 최경주, 김시우, 안병훈, 강성훈, 김민휘, 배상문이 출전해
                                              시즌 첫 승에 도전한다.

                                                  0           Reply                          January 10, 2019 6:25 PM




                             Proudly powered by WordPress Theme: Chateau by Ignacio Ricci.




8 of 8                                                                                                         30-Dec-19, 10:52 AM
